Porter, J.
(dissenting) : Believing that the judgment in this case is wrong, I am compelled to dissent; and because the decision is far-reaching in its results and of more than ordinary importance to the public, I feel it my duty to state the grounds upon which I dissent.
Most that is said in the majority opinion respecting the *828power of the city to regulate the operation of jitneys and their use of the streets and to impose a reasonable occupation tax is, I think, beside the mark. This is obvious from the fact that no contention to the contrary is made by the plaintiffs. In their briefs plaintiffs concede that the city may even forbid the operation of jitneys upon certain streets in case the safety of the public requires it. Moreover, at the oral presentation, counsel for the street railway company, who argued the case for the city, frankly stated their contention to be that the city possessed the power to enact the ordinance for the’ express purpose of preventing competition in the business of the street railway, if such competition would, in the opinion of the city commissioners, result in the destruction of its business or deprive it of sufficient revenue to enable it to furnish adequate service to the public. Although the majority opinion starts out with the concession that section 4 of the ordinance was enacted for the purpose of prohibiting jitneys from operating on certain streets in the city, decisions are cited to the effect that the presumption is that the city acted with a good intent. Since the intent is known and conceded on all sides to have been to prevent jitneys from competing with the street railway, we do not need the aid of any presumption- as to its character.
The sole question we have to determine is this: Has the city the power to enact an ordinance forbidding jitneys to operate upon any street occupied by the tracks of a street railway? It is even narrower than I have stated it. The real question is, Has the city the power to enact such an ordinance for the sole purpose of preventing competition in the business of the street railway? If it has, then it follows that the city may prohibit the owners of hacks, omnibuses, taxicabs, and carriages of any kind from using any street to transport-persons from one part of the city to another for hire on the ground that the best interests of the city are subserved by giving to the street railway company an exclusive right to transport passengers.
The majority opinion cites authorities to the effect that many exclusive franchises are held not to be unlawful though creating monoplies. None of the authorities cited goes so far as to intimate that a city under the guise of attempting to regulate one business could add anything to the rights and *829privileges of another business which a utility corporation carries on under an existing franchise. The city of Wichita is under the commission form of government and the statute governing such cities prohibits the amendment of any existing grant, right, privilege or franchise except by an ordinance, which under certain conditions must be submitted to the electors of the city. (Gen. Stat. 1909, § 1330.) Moreover, it must be obvious that even where a city grants an exclusive right to a street railway, it could not, if it would, give to the company the exclusive right to the use of the entire streets nor forbid the public to use the portion of the streets not occupied by the railway. Suppose a company carrying on the transfer business in a city should complain that its investment was being ruined by competition of private persons who used motor cars and offered the public quicker service at cheaper prices. Could the city under the guise of “regulation,” but solely to protect the business of the corporation, enact an ordinance prohibiting the individuals from using the portions of the streets adjacent to railway stations to solicit business? Would the fact that the corporation was operating under a franchise giving it special privileges and requiring it to pay to the city a share of its receipts make any difference ? These questions are easily answered when it is remembered for what purpose the streets and highways are established.
The question is asked in the majority opinion, “Why may it [the city] not classify motor vehicles by themselves and refuse to permit them to crowd congested portions of the streets where patrons of another class of vehicles — street cars —m'ust alight and take passage?” (Ante, p. 824.) The difficulty is that that is not the question. Plaintiffs who sought to enjoin the enforcement of the ordinance frankly concede the power of the city to regulate the business and to classify motor-driven vehicles by themselves. The question whether the city has the power to enact reasonable provisions designed to prevent the crowding of congested portions of the business streets is not involved, directly or indirectly, in the case.
There is no analogy applicable to this case which can be drawn from the principle decided in Schaake v. Dolley, 85 Kan. 598, 118 Pac. 80. There the court upheld the power of the state bank commissioner to refuse a charter for a new bank in a community where in his judgment the banks already *830in existence were amply able to care for all the business. The streets of a city are highways for the use of all the public. The city can not, except for the purpose of reasonable regulation, prohibit the public from the use of the streets. While it may by ordinance prohibit heavy traffic on particular streets, its ordinance must be reasonable; .and where an ordinance, otherwise reasonable in this respect, denies to an abutting lot owner reasonable access to his property it has been held void. (Brown v. City of Abilene, 93 Kan. 737, 145 Pac. 561.) In the opinion Mr. Chief Justice Johnston said: “The streets are provided for the public in general for purposes of travel and transportation” (p. 739), and cited the case of Bogue v. Bennett, 156 Ind. 478, 60 N. E. 143, 83 Am. St. Rep. 212, holding void a city ordinance which prohibited traction engines and vehicles not propelled by animal power from using the streets. The Indiana court used this language:
“But vehicles, whether moved by animal, steam, or other power, which do not require a specially constructed track, may be run upon the streets and alleys of a municipal corporation, without first obtaining the consent of the governing body thereof.” (p. 486.)
Another question asked in the majority opinion is this: “Would the city have nothing to say” if “a company or corporation owning motor vehicles had the facilities and the desire to occupy all the streets to the utter destruction of the streetcar business?” (Ante, p. 824.) The obvious answer is, nothing whatever beyond the right to provide reasonable regulations of the new business. The city has not been made in any sense the guardian of the interests of the owners and stockholders of the street railway company, nor charged with the duty of protecting the company from competition, even though new and improved methods of transporting passengers in cities may, and possibly will in the near future, result in “the utter destruction” of the business .of street railways. In the language of Judge Cooley:
“When the highway is not restricted in its dedication to some particular mode of use, it is open to all suitable methods; and it cannot be assumed that these will be the same from age to age, or that new means of making the way useful must be excluded merely because their introduction may tend to the inconvenience or even to the injury of those who continue to use the road after the same manner as formerly. A highway established for the general benefit of passage and traffic must admit of new methods of use whenever it is found that the general *831benefit requires them; and if the law should preclude the adaptation of the use to the new methods, it would defeat, in greater or less degree, the purpose for which highways are established.” (Macomber v. Nichols, 34 Mich. 212, 217.)
Twenty-five years ago, when electricity was first demonstrated .to be practical and economical for operating street cars, millions had been already invested in cable-car systems, with miles of expensive tunnels in the center of the streets. Competing companies on near-by streets installed trolley lines. No one supposed it was the duty of the municipalities to place obstacles in the way of the public getting immediate benefit of the new and improved method of transportation, although the competition resulted in sending most of the machinery of the cable companies to the junk pile.
To quote again from Judge Cooley:
“Improved methods of locomotion are perfectly admissible, if any shall be discovered, and they cannot be excluded from the existing public roads, provided their use is consistent with the present methods. A highway is a public way for the use of the public in general, for passage and traffic without distinction, (Starr v. Camden and Atlantic Railroad Company, 24 N. J. Law, 592.) The restrictions upon its use are only such as are calculated to secure to the general public the largest practicable benefit from the enjoyment of the easement, and the inconveniences must be submitted to when they are only such as are incident to a reasonable use under impartial regulations.” (Macomber v. Nichols, supra, 216.) (Italics ours.)
It is said that in 1845, after the introduction of steam to transportation and machinery, a clerk in the patent office asked to be transferred to some other department because the field of discovery and invention had been exhausted. The other day Edison, speaking of electrical inventions, said: “The surface of things has only been scratched over,’' and he predicted wonderful developments in the uses of electricity within the next ten years.
On the 29th of last month the supreme court of Louisiana, in the case of City of New Orleans v. LeBlanc, — South. —; held an ordinance purporting to regulate the jitney business void for the reason that its provisions were found to be arbitrary and prohibitive. In the opinion it was said:
“The jitneys are automobiles and therefore are entitled to use the streets as matter of right, but they are automobiles used in a peculiar way, which sets them apart in a class by themselves — a fact well recognized the country over. And if, owing to this special use, special regulation is necessary for the safety and convenience of the other users of the street, such special regulation is justified, and the question of *832what it shall consist of, is a matter within the discretion of the municipal authorities; with which the courts have no right to interfere in the absence of clear abuse. Prohibition, however, is not regulation, and if under the guise of a regulation, a measure be in fact a prohibition, it transcends the municipal power.” (Italics ours.)
Most of the cases cited in the briefs of defendants go no further than to hold that a city may pass ordinances regulating the jitney business. Many of them expressly deny the power to prohibit the business altogether. I do not cite them, since they are not the decisions of courts of last resort. The recent decision of the supreme court of Tennessee, referred to in the majority opinion, in no manner involves the question whether a city under its general grant of power over streets, or in the exercise of its police power, or under what is termed a general welfare clause, may enact an ordinance prohibiting jitneys from using the public streets. That decision is based solely upon a recent statute enacted by the legislature requiring jitneys, before being permitted to operate on the streets of any city, to furnish surety company bonds in the sum of $5000 to indemnify persons who might be injured by the operation of the jitneys.
The court should take judicial notice of the fact that the operation of jitneys, though of very recent origin, is by no means confined to the cities. On the contrary, in the more densely populated places of the country jitneys are operated between cities and in rural districts. If a city, solely in the interest of a street railway company, may prohibit jitneys from using the streets to compete with the business of the company, I can see no reason why the legislature, if it see fit, may not protect the capital invested in interurban trolley lines, and, solely for that purpose, prohibit jitneys from using the public highways to carry passengers from town to town. That the legislature has not authorized a city to do this is sufficient reason why the recent Tennessee decision should not 'be followed; and until the cold day comes when the legislature of Kansas passes an act attempting to protect investment in street railways by giving them the exclusive right to carry passengers on public highways or authorizing cities to give them such a monopoly of the streets, I think the courts should declare such an ordinance unreasonable, oppressive, and therefore void.
I am authorized to say that Mr. Chief Justice Johnston concurs in this dissent.